NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 17 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

STATE FARM FIRE AND CASUALTY                    No.    19-17149
COMPANY, an Illinois corporation,
                                                D.C. No. 2:17-cv-01994-JAT
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

AMAZON.COM, INC., a Delaware
corporation,

                Defendant-Appellee,

and

AMAZON.COM LLC; et al.,

                Defendants.

                   Appeal from the United States District Court
                            for the District of Arizona
                   James A. Teilborg, District Judge, Presiding

                     Argued and Submitted October 20, 2020
                           San Francisco, California

Before: CLIFTON, N.R. SMITH, and R. NELSON, Circuit Judges.
Dissent by Judge CLIFTON

      Plaintiff-Appellant State Farm Fire and Casualty Co. (“State Farm”) appeals


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
the district court’s grant of summary judgment, on cross motions for summary

judgment, to Defendants-Appellees, Amazon.com, Inc. and Amazon.com, LLC

(jointly, “Amazon”) on State Farm’s strict liability and negligence claims.1 We

have jurisdiction pursuant to 28 U.S.C. § 1291 and we affirm.

      “We review de novo the district court’s order granting summary judgment

and its interpretation of state law.” Diaz v. Kubler Corp., 785 F.3d 1326, 1329 (9th

Cir. 2015) (citations omitted). “We determine, viewing the evidence in the light

most favorable to the nonmoving party, whether there are any genuine issues of

material fact and whether the district court correctly applied the relevant

substantive law.” L.F. v. Lake Wash. Sch. Dist. #414, 947 F.3d 621, 625 (9th Cir.

2020).

      State Farm contends the district court erred in its interpretation and

application of Arizona’s strict liability laws. Specifically, it asserts the court

articulated a “rigid” seven-factor balancing test, which it argues is incompatible

with Arizona’s emphasis on conducting a “totality of the circumstances” and

“realities of the marketplace” approach to strict liability. State Farm also argues

the district court erred by weighing all factors in favor of Amazon, thereby

violating the mandate of Federal Rule of Civil Procedure 56 to weigh all facts and



1
       Other claims and defendants were either previously dismissed or are not at
issue in this appeal.

                                           2
inference on a motion for summary judgment in favor of the non-moving party.

See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).

      Arizona adopted the Second Restatement of Torts § 402A (“Restatement

§ 402A”) to impose “strict liability o[n] manufacturers and sellers of defective

products that were unreasonably dangerous and caused physical harm to the

consumer or his property.” Torres v. Goodyear Tire & Rubber Co., 786 P.2d 939,

942 (Ariz. 1990). Arizona courts avoid the “technical limitations of the term seller

or manufacturer as used in Restatement § 402A.” Id. at 943. Rather, for strict

liability to apply, an entity must be an “integral part of an enterprise” that resulted

in the defective product being placed in the stream of commerce. Dillard Dep’t

Stores, Inc. v. Associated Merch. Corp., 782 P.2d 1187, 1193 (Ariz. Ct. App. 1989)

(Claborne, J., dissenting) (collecting cases). In determining whether an entity is

integral, the court “must also acknowledge the realities of the marketplace.”

Torres, 786 P.2d at 944 (finding Goodyear liable for a defective “Goodyear GB”

tire where it was “designed to be a Goodyear tire, produced, packaged, advertised,

and sold as a Goodyear tire, and warranted by Goodyear”).

      Arizona courts have repeatedly applied a contextual analysis and balanced

multiple factors to determine whether a company “participate[d] significantly in

the stream of commerce.” Grubb v. Do It Best Corp., 279 P.3d 626, 627–28 (Ariz.

Ct. App. 2012) (discussing cases and the various factors Arizona courts have used


                                           3
to determine whether strict liability applies); see also Antone v. Greater Ariz. Auto

Auction, Inc., 155 P.3d 1074, 1076–80 (Ariz. Ct. App. 2007) (discussing cases and

weighing factors). The district court accurately summarized the law when it stated

that Arizona weighs

      a number of factors when determining if entities participate
      significantly in the stream of commerce and are therefore subject to
      strict liability, including whether they: (1) provide a warranty for the
      product’s quality; (2) are responsible for the product during transit; (3)
      exercise enough control over the product to inspect or examine it; (4)
      take title or ownership over the product; (5) derive an economic benefit
      from the transaction; (6) have the capacity to influence a product’s
      design and manufacture; or (7) foster consumer reliance through their
      involvement.

The court’s decision to enumerate the existing factors was neither a novel approach

to the law nor overly rigid. Rather, the court’s articulation of the various strict

liability factors was entirely consistent with existing Arizona case law.

      In applying these factors, the district court found that the majority of factors

weighed in favor of Amazon. We agree. First, Amazon expressly disclaims any

warranties in its Business Services Agreement, which applied to the third-party

seller of the allegedly defective hoverboards here. Not providing a warranty

indicates that Amazon does not take responsibility for the quality of the product.

Cf. Torres, 786 P.2d at 942 (finding strict liability where Goodyear “honors valid

warranty claims” even for tires “manufactured by a subsidiary”). Second, while

Amazon facilitated the shipping of the third-party seller’s hoverboards from the



                                           4
warehouse to the consumer, this did not make Amazon the seller of the product any

more than the U.S. Postal Service or United Parcel Service are when they take

possession of an item and transport it to a customer. See Grubb, 279 P.3d at 629

(finding the company that sued under a strict products liability theory did not

“participate significantly in the stream of commerce” as it “would not have been

responsible if [a product] had been lost or damaged in transit”); Dillard, 782 P.2d

at 1191 (same). Third, while Amazon could theoretically use its market power to

inspect third-party sellers’ products, in practice it does not. Instead, Amazon relies

on sellers’ representations regarding the contents of the packages it stores before

placing them in an Amazon box for shipping. See Antone, 155 P.3d at 1079.

Fourth, while Amazon did store and then mail the hoverboards to the customer on

behalf of the third-party seller, at no time did Amazon take title to the hoverboards,

which supports the conclusion that it is not the seller of the product. See id.

(noting lack of ownership and control as significant factors against finding strict

liability on the part of the automobile auction company). Fifth, Amazon derives

only a small benefit from each of the transactions of the third-party sellers that use

its services, suggesting that Amazon’s interest in the transaction is limited. See

Grubb, 279 P.3d at 629 (citing Antone, 155 P.3d at 1079). Sixth, while Amazon

undoubtedly has the capacity, due to its market power, to influence third-party

sellers’ design and manufacturing decisions, State Farm shows little to support the


                                          5
conclusion that Amazon does so in practice. Cf. Torres, 786 P.2d at 942 (noting

Goodyear’s ability to control directly and indirectly the production of the allegedly

defective tires). Seventh, the consumer reliance factor weighs in Amazon’s favor

because the third party is listed as the seller on the website and receipt, and State

Farm does not cite to any cases that support its contention that an injured party’s

subjective belief about the identity of the seller weighs in favor of finding that

entity strictly liable.

       In sum, taking all of alleged facts in State Farm’s favor, we conclude that

under Arizona’s existing body of case law, which requires us to balance various

factors and provide a contextual analysis of whether the non-moving party

participated significantly in the stream of commerce, summary judgment for

Amazon is appropriate here. While Amazon provides a website for third-party

sellers and facilitates sales for those sellers, it is not a “seller” under Arizona’s

strict liability law for the third-party hoverboard sales at issue here.

       Because we conclude that Amazon was not the “seller” for purposes of strict

liability, State Farm’s negligence claim also fails.2 Absent a duty to defendant and


2
       Although it is not entirely clear, State Farm seems to raise new arguments on
appeal regarding the source of the duty in negligence Amazon allegedly owed to
the injured party. “Absent exceptional circumstances, we generally will not
consider arguments raised for the first time on appeal, although we have discretion
to do so.” El Paso City v. Am. W. Airlines, Inc. (In re Am. W. Airlines, Inc.), 217
F.3d 1161, 1165 (9th Cir. 2000). Here, we find that no exceptional circumstances
warrant considering these new arguments.

                                            6
a breach of that duty, a negligence action fails. See Quiroz v. ALCOA Inc., 416
P.3d 824, 827–28 (Ariz. 2018). Here, Amazon did not owe a special duty to the

injured party because it was not the seller.

      AFFIRMED.




                                           7
                                                                           FILED
No, 19-17149, State Farm Fire & Casualty Company v. Amazon.com, Inc.
                                                                           NOV 17 2020
                                                                       MOLLY C. DWYER, CLERK
CLIFTON, Circuit Judge, dissenting:                                      U.S. COURT OF APPEALS



      The questions presented by this case are questions of Arizona law. My

colleagues have tried to answer the questions based on prior Arizona court

decisions, as did the district court. Their answers are plausible, but different

answers would also be plausible. See, e.g., Bolger v. Amazon.com, LLC, 53 Cal.

App. 5th 431, 447–62, 267 Cal. Rptr. 3d 601, 612–25 (2020). Amazon’s

responsibility for the transaction before us is not, in my view, clearly covered by

prior Arizona cases. The role played by Amazon here was not contemplated in

those decisions.

      These questions are certain to reoccur, given the transformation Amazon has

wrought on the marketplace. They should be answered by Arizona for itself. I

would certify the questions to the Supreme Court of Arizona, the ultimate authority

for interpretation of Arizona law. See Oberdorf v. Amazon.com, Inc., 818 F. App’x

138, 143 (3d Cir. 2020) (certifying similar questions to the Supreme Court of

Pennsylvania).

      I respectfully dissent.